Title: To George Washington from Anthony Wayne, 7 May 1781
From: Wayne, Anthony
To: Washington, George


                        
                            DearGeneral
                            Phila. 7th May 1781
                        
                        I was honored with your favor of the 18th Ultimo, an extract of which I immediately laid before Congress
                            & the Executive Council of this State, accompanied by a letter to the latter of which the Inclosed is a Copy, with
                            a view to stimulate them to facilitate the advance of the troops, but difficulties arrising in the manner of payment
                            &ca &ca and perhaps an Idea that their services might be wanted nearer this
                            place, has hitherto retarded our march, however those difficulties are nearly surmounted the artillery Second regiments
                            are at wrights ferry on their way to York where they will be met by the first & fourth; the third will march from
                            Easton tomorrow, & I expect to draw the whole together, so as to be able to take up our line of March from the
                            General rendezvous in the course of next week, I shall proceed for that place tomorrow, and as soon as the Detatchment is
                            properly Organized will do myself the honor of sending your Excellency a particular return of our force
                            Stores &ca.
                        In the arrangement transmitted from Trenton in Jany last there were some omissions, & one mistake,
                            which ought to be ratified agreeable to the within list; will your Excellency please to give the
                            necessary Directions to the board of war on the Occation, & believe me with the
                            sincerest Esteem Your Excellency’s most Obt and very Huml. Servt
                        
                            Anty Wayne
                        
                     Enclosure
                                                
                            
                                Sir
                                Phila. 13th April 1781
                            
                            Inclosed is an extract of a letter from his Excellency Genl Washington of the 8th instant, by which you’l
                                see his anxiety & wishes for my advance towards the southward with as great a proportion of the Pennsa line as
                                possible, without one moments delay.
                            every impediment is now removed except money sufficient to pay the gratuity or bounty, & the
                                proportion of the Depreciation to the troops of this line, as directed by an act of assembly passed during their late
                                session; for which and other purposes, bills of Credit to a considerable amount will be ready for emission by
                                wednesday, & the Committee of the House appointed for the superintending this business assure me, that a sum
                                adequate to the payment of the Detatchment (of which the Inclosed is a return) will be struck and signed by this day
                                week.
                            permit me therefore to suggest the expediency of paying the Artillery, Second, third,
                                fifth & Sixth Regiments first in rotation, in order to expedate the advance of the whole to
                                    York town, i.e. the Artillery to be paid on Wednesday &
                                thursday, the third & fifth on friday & saturday &ca & to march Immediately to the
                                General rendezvous.
                            the accounts of each Individual being liquidated, & certificates given for the balance, it will
                                require but little time to adjust the proportion of the Depreciation, which for the present (& until the
                                treasury is better supplied) need only extend to the Officers & soldiers ordered for this Detatchment except
                                about 120 more i.e. 20 to each regiment in addition to those already mentioned.
                            I beg leave to Inform your Excelly & the Honble Council in confidence,
                                that if I am enabled to take up my line of march from the General rendezvous, by monday or tuesday week, we have the
                                fairest prospect, in conjunction with other troops (ready for the purpose) to give a happy turn to affairs, by the
                                Interception of the Grenadiers & light Infantry under Genl Phillips, pressing for a junction with Lord
                                Cornwallis. Interim I have the Honor to be your Excellency’s Most Obt Humkl Sert
                            
                                Anty Wayne
                            
                        
                        
                    